Exhibit 10.1

 

COMMON STOCK REPURCHASE AGREEMENT

 

THIS COMMON STOCK REPURCHASE AGREEMENT (the “Agreement”) is entered into as of
January 23, 2020 by and between INmune Bio, Inc., a Nevada corporation (the
“Company”), and Linda F. Powers (the “Stockholder” and together with the Company
the “Parties”).

 

RECITALS

 

WHEREAS, the Stockholder is the holder an aggregate of 430,000 shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”); and

 

WHEREAS, the Stockholder desires to sell, and the Company desires to repurchase,
220,000 shares of Common Stock held by the Stockholder (the “Shares”) on the
terms and subject to the conditions set forth in this Agreement (the
“Repurchase”).

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements
herein contained, the parties agree as follows:

 

AGREEMENT

 

SECTION 1. REPURCHASE OF SHARES.

 

1.1 Repurchase. At the Closing (as defined below), the Company hereby agrees to
repurchase from the Stockholder, and the Stockholder hereby agrees to sell,
assign and transfer to the Company, all of the Stockholder’s right, title and
interest in and to the Shares at the per Share price of $4.60 (four dollars and
sixty cents), for an aggregate repurchase price of $1,012,000 (the “Repurchase
Amount”).

 

1.2 Payment Terms. Upon the terms and subject to the conditions set forth in
this Agreement, at the Closing (as hereinafter defined) (i) the Stockholder
shall deliver to the Company the Shares free and clear of all liens, pledges,
claims and encumbrances or third-party rights of any kind, and (ii) the Company
will purchase, acquire, and accept the Shares from the Stockholder and the
Repurchase Amount will be paid by the Company to the Stockholder in exchange for
the Shares on the Closing Date by wire transfer as set forth on Exhibit B hereto
(as hereinafter defined)

 

As used herein, “Trading Day” means any day that the Nasdaq Capital Market is
open for trading.

 

1.2 Closing. On the date (the “Closing Date”) which is on or before January 25,
2020 (the “Closing”):

 

(a)Stockholder shall provide the Company and/or the Company with a fully
completed and executed Medallion Guaranteed Stock Cancellation Instruction form
for the sale of the Shares, in the form attached hereto as Exhibit A and any
other documents reasonably requested by the Company necessary to effect the sale
of the Shares (the “Transfer Forms” and together with this Agreement the
“Closing Deliverables”);

 

(b)the Company shall instruct its transfer agent to deliver to the Company
treasury book entries representing the Shares being purchased by the Company;
and

 

(c)The Closing shall be deemed to occur when (i) the Deliverables have been
exchanged and (ii) the aggregate Repurchase Amount has been paid to Stockholder.

 

1.3 Termination of Rights as Stockholder of the Shares. Upon payment of the
Repurchase Amount, the Shares shall cease to be issued for any and all purposes,
and the Stockholder shall no longer have any rights as a holder of the Shares,
including any rights that the Stockholder may have had under the Company’s
Certificate of Incorporation or otherwise. Nothing herein shall impact any
rights the Stockholder may have in connection with their holding or ownership of
any other shares of the Company’s Common Stock.

 

1 

 



 

SECTION 2. REPRESENTATIONS AND WARRANTIES.

 

2.1 Representations and Warranties of the Stockholder

 

In connection with the transactions provided for hereby, the Stockholder
represents and warrants to the Company as follows:

 

2.1.1 Ownership of Shares. The Stockholder is the record and beneficial owner
and has sole managerial and dispositive authority with respect to the Shares and
has not granted any person a proxy that has not expired or been validly
withdrawn, has good and marketable right, title and interest (legal and
beneficial) in and to all of the Shares, free and clear of all liens, pledges,
security interests, charges, claims, equity or encumbrances of any kind
(“Encumbrances”). Upon paying for the Shares in accordance with this Agreement,
the Company will acquire good and marketable title to the Shares, free and clear
of all liens, pledges, security interests, charges, claims, equity or
encumbrances of any kind.

 

2.1.2 Authorization. The Stockholder has all necessary power and authority to
execute, deliver and perform the Stockholder’s obligations under this Agreement
and all agreements, instruments and documents contemplated hereby and to sell
and deliver the Shares being sold hereunder, and this Agreement constitutes a
valid and binding obligation of the Stockholder.

 

2.1.3 No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not result in a breach
by the Stockholder of, or constitute a default by the Stockholder under, any
agreement, instrument, decree, judgment or order to which the Stockholder is a
party or by which the Stockholder may be bound, or contravene, conflict with, or
result in a violation of any law to which the Stockholder may be subject.

 

2.1.4 Experience, Evaluation, and Counsel. By reason of the Stockholder’s
business or financial experience or the business or financial experience of the
Stockholder’s professional advisers who are unaffiliated with the Company and
who are not compensated by the Company, the Stockholder has the capacity to
protect the Stockholder’s own interests in connection with the sale of the
Shares to the Company. The Stockholder is capable of evaluating the potential
risks and benefits of the sale hereunder of the Shares. The Stockholder further
represents that it has obtained to the extent that the Stockholder deems
necessary, their own counsel with respect to the execution of this Agreement and
the sale of the Shares. The Stockholder acknowledges that it has not been
represented by Sichenzia Ross Ference LLP in connection with the execution of
this Agreement or the sale of the Shares.

 

2.1.5 Access to Information. The Stockholder has received all of the information
that the Stockholder considers necessary or appropriate for deciding whether to
sell the Shares hereunder and perform the other transactions contemplated
hereby. The Stockholder further represents that the Stockholder has had an
opportunity to ask questions and receive answers from the Company regarding the
business, properties, prospects and financial condition of the Company and to
seek from the Company such additional information as the Stockholder has deemed
necessary to verify the accuracy of any such information furnished or otherwise
made available to the Stockholder by or on behalf of the Company.

 

2.1.6 No Future Participation. The Stockholder acknowledges that the Stockholder
will have no future participation in any Company gains, losses, profits or
distributions with respect to the Shares. If the Shares increase in value by any
means, or if the Company’s equity becomes freely tradable and increases in
value, the Stockholder acknowledges that the Stockholder is voluntarily
forfeiting any opportunity to share in any resulting increase in value from the
Shares.

 

2.1.7 Tax Matters. The Stockholder has had an opportunity to review with the
Stockholder’s tax advisers the federal, state, local and foreign tax
consequences of the Repurchase and the transactions contemplated by this
Agreement. The Stockholder is relying solely on such advisers and not on any
statements or representations of the Company or any of its agents. The
Stockholder understands that the Stockholder (and not the Company) shall be
responsible for the Stockholder’s tax liability and any related interest and
penalties that may arise as a result of the transactions contemplated by this
Agreement.

 



2 

 



 

21..8 Litigation. There is no pending action claim or proceeding against the
Stockholder that involves the Shares or that challenges, or may have the effect
of preventing, delaying or making illegal or otherwise interfering with, any of
the transactions contemplated by this Agreement, and to the knowledge of the
Seller no such action, claim or proceeding has been threated, and no event or
circumstance exists that is reasonably likely to give rise to or serve as a
basis for the commencement of any such action, claim or proceeding.

 

2.1.9 Repurchase Amount. The Stockholder acknowledges and is aware that the
price per Share paid by the Company for the Shares may be less than the price
per share that the Company’s Common Stock is trading on the Nasdaq Capital
Market as of the date of this Agreement.

 

2.2 Representations and Warranties of the Company

 

2.2.1. Authorization. The Company has all necessary power and authority to
execute, deliver and perform the Company’s obligations under this Agreement and
all agreements, instruments and documents contemplated hereby, and to purchase
and acquire the Shares being sold hereunder, and this Agreement constitutes a
valid and binding obligation of the Company.

 

2.2.2 No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not result in a breach
by the Company of, or constitute a default by the Company under, any agreement,
instrument, decree, judgment or order to which the Company is a party or by
which the Company may be bound, or contravene, conflict with, or result in a
violation of any law to which the Company may be subject.

 

SECTION 3. SUCCESSORS AND ASSIGNS.

 

Except as otherwise provided herein, the terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties (including transferees of any Shares). Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

SECTION 4. GOVERNING LAW.

 

This Agreement shall be governed by and construed in accordance with the laws of
the New York, without giving effect to any other choice or conflict of law
provision that would cause the application of the laws of any other jurisdiction
other than New York. The Company and the Stockholder irrevocably consent to the
jurisdiction of the courts of the State of New York and of any Federal court
located in such state in connection with any action, suit or proceedings arising
out of or relating to this Agreement or any action taken or omitted hereunder,
and waive personal service of any summons, complaint or other process and agree
that the service thereof may be made by certified or registered mail directed to
it at the address listed in this Agreement.

 

SECTION 5. BROKERS.

 

Neither the Stockholder nor the Company or any of their representative agents or
employees has employed or engaged any broker or finder or incurred any liability
for any brokerage fees, commissions or finders’ fees in connection with the
transactions contemplated by this Agreement.

 

SECTION 6. COSTS, EXPENSES.

 

The Parties shall bear their own costs in connection with the preparation,
execution and delivery of this Agreement.

 



3 

 

 

SECTION 7. ENTIRE AGREEMENT.

 

This Agreement contains the entire understanding of the parties, and there are
no further or other agreements or understandings, written or oral, in effect
between the parties relating to the subject matter hereof, except as expressly
referred to herein.

 

SECTION 8. AMENDMENTS AND WAIVERS.

 

Any term of this Agreement may be amended, and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively), only with the written consent signed by
both the Stockholder and the Company. No waiver of any breach, term, condition
or remedy of this Agreement by either party shall constitute a subsequent waive
of the same or any other breach, term, condition or remedy. All remedies, either
under this Agreement, by law, or otherwise afforded to the Company shall be
cumulative and not alternative.

 

SECTION 9. FURTHER ACTION.

 

Each party hereto agrees to execute any additional documents and to take any
further action as may be necessary or desirable in order to implement the
transactions contemplated by this Agreement.

 

SECTION 10. SURVIVAL.

 

The representations and warranties herein shall survive the Closing.

 

SECTION 11. SEVERABILITY.

 

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

 

SECTION 12. HEADINGS.

 

The headings used in this Agreement are for convenience of reference only and
shall not be deemed to limit, characterize or in any way affect the
interpretation of any provision of this Agreement.

 

SECTION 13. FURTHER ASSURANCES.

 

From and after the date of this Agreement, upon the request of the Company or
Stockholder, the Company and Stockholder shall execute and deliver such
instruments, documents or other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement.

 

SECTION 14. NOTICES.

 

Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective on the earliest of: (a) the date of transmission, if such notice or
communication is delivered via email with delivery confirmation at or prior to
5:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via email
with delivery confirmation at the email address set forth on the signature pages
attached hereto on a day that is not a Trading Day or later than 5:30 p.m. (New
York City time) on any Trading Day, (c)upon delivery if sent by U.S. nationally
recognized overnight courier service with signature required or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as set forth on the first page to
this Agreement or such other address as may be specified by any party to the
other party pursuant to notice given by such party in accordance with this
Agreement.

 

SECTION 15. COUNTERPARTS.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

[Signature Page Follows]

 

4 

 



 

IN WITNESS WHEREOF, each of the parties has executed this Stock Repurchase
Agreement as of the day and year first above written.

 

      COMPANY:   INmune Bio, Inc.     By /s/ David Moss Name: David Moss Title:
Chief Financial Officer


 

              STOCKHOLDER:           /s/ Linda Powers     Linda Powers          


 

 



5 

 

 

 

Exhibit A

 

FORM OF MEDALLION GUARANTEE INSTRUCTION

 

[Attached Hereto]

 





 

 

 

Exhibit B

 

STOCKHOLDER INFORMATION

 

[Attached Hereto]

 



 

 

